DETAILED ACTION
This communication is in response to the amendment filed 7/14/22 in which claims 1-5, 7, 9-16 were amended, and claim 8 was canceled. Claims 1-7 and 9-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Call (US 2002/0161745 A1; published Oct. 31, 2002).
Regarding claim 1, Call discloses [a]n information processing apparatus comprising: (see Abstract, paragraph 28)
a memory device that stores a set of instructions and a table in which information of a product name of a product and information of a product name of a derivative product derived from the product are associated with each other; and (see paragraph 40 (the cross-reference table for a row record or row records specify a set of universal product codes (“information of a product name of a derivative product”) which include the code or codes (“information of a product name of a product”) specified by a query))
at least one processor that executes the set of instructions to:
receive an access to a URL that includes information of a product name; (see paragraphs 26 (the Internet query includes all or part of one or more universal product codes),  ), 40 (the incoming query includes a product code), 58 (request for a particular file such as the web page designated ‘/upcinfo/product-code/info.html’ may be intercepted at the manufacturer’s server))
acquire, based on the stored table, the information of the product name of the derivative product derived from a product corresponding to the information of the product name included in the received URL; (see paragraphs 9 (the resource description files may include documents which identify and describe product and company related web services), 40 (when an incoming query is received by the query handler, a table lookup function is performed by searching the cross-reference table for a row record or records which specify a set of universal product codes which include the code or codes specified by the query; if matching rows are found, the IP addresses found in the matching rows are returned to the query submitter))
generate a Web page in which the acquired information of the product name of the derivative product is described; and (see paragraphs 51 (a root directory named ‘upcinfo’ may be created on each registered computer, and subdirectory having a name which is the universal product code is created to hold the information concerning the product designated by that universal product code), 58 (if a manufacturer stores product information in a database, the product directories and the HTML and other data files which are to be made available can be rewritten automatically under program control as the information in the manufacturer’s database changes; alternatively, a request for a particular file, such as the web page designated ‘/upcinfo/product-code/info.html’ may be intercepted at the manufacturer’s serer and handled as a database query to which the server responds by dynamically writing an HTML response page using information in the manufacturer’s product database))
transmit, to a source of the access to the URL, the Web page in which the acquired information of the product name of the derivative product is described (see paragraphs 38 (the URL specifies the Internet resource which will make product information available for products for which the manufacturer wants to make information available)).

Regarding claim 2, Call discloses the invention of claim 1 as discussed above. Call further discloses determine whether or not the information of the product name included in the URL to which the access has been received satisfies a condition, (see paragraph 80 (the isbn parameter in the received request is analyzed to determine if the contents of the string satisfy the requirements for a correct ISBN))
wherein in a case where it is determined that the information of the product name satisfies the condition, the information of the product name of the derivative product is acquired (see paragraph 82 (if the incoming ISBN string passes all of these tests, the routine returns ‘ok’ and used to acquire the information of the HTML page) (the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. M.P.E.P. 2111.04(I)).

Regarding claim 3, Call discloses the invention of claim 2 as discussed above. Call further discloses in a case where it is determined that the information of the product name does not satisfy the condition, generate a Web page in which predetermined information is described (see paragraph 82 (HTML error page) (the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. M.P.E.P. 2111.04(I)).

Regarding claim 4, Call discloses the invention of claim 3 as discussed above. Hyun further discloses wherein in a case where it is determined that the information of the product name does not satisfy the condition, the Web page is generated without the acquisition of the information of the product name of the derivative product (see paragraph 82 (HTML error page) (the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. M.P.E.P. 2111.04(I)).

Regarding claim 5, Call discloses the invention of claim 2 as discussed above. Call further discloses determine whether or not information of a product name is included in the URL to which the access has been received; and (see paragraph 40 (when an incoming query is received, a table lookup function is performed by searching the cross-reference table for a row record which specifies a set of universal product codes which include the )
generate, in a case where it is determined that the information of the product name is not included in the URL, a Web page for displaying product information to be selectable (see paragraph 28 (the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. M.P.E.P. 2111.04(I)). 

Regarding claim 6, Call discloses the invention of claim 5 as discussed above. Call further discloses wherein in a case where product information selected using the Web page for displaying product information to be selectable is received, a Web page based on the selected product information is transmitted to a source of the access to the URL (see paragraph 28 (the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. M.P.E.P. 2111.04(I)).

Regarding claim 7, Call discloses the invention of claim 2 as discussed above. Call further discloses wherein in a case where the information of the product name included in the received URL exists in the table, the determination unit determines that the condition is satisfied (see paragraph 28 (the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. M.P.E.P. 2111.04(I)).

Regarding claim 9, Call discloses the invention of claim 5 as discussed above. Call further discloses wherein the information of the product name is appended to an end of a URL to which an access has been received by the reception unit (see paragraphs 53-55). 

Regarding claim 10, Call discloses the invention of claim 1 as discussed above. Call further discloses wherein the predetermined information includes a general-purpose product name (see paragraphs 53-55).

Regarding claim 11, Call discloses [a] system that includes a terminal and an information processing apparatus, the terminal comprising: (see Abstract)
at least one processor that executes a set of instructions to access a URL that includes information of a product name; and (see paragraph 28)
the information processing apparatus comprising: 
a memory device that stores a set of instructions and a table in which information of a product name of a product and information of a product name of a derivative product derived from the product are associated with each other; and (see paragraph 40 (the cross-reference table for a row record or row records specify a set of universal product codes (“information of a product name of a derivative product”) which include the code or codes (“information of a product name of a product”) specified by a query))
at least one processor that executes the set of instructions to:
receive an access to a URL that includes information of a product name; ; (see paragraphs 26 (the Internet query includes all or part of one or more universal product codes),  ), 40 (the incoming query includes a product code), 58 (request for a particular file such as the web page designated ‘/upcinfo/product-code/info.html’ may be intercepted at the manufacturer’s server))
acquire, based on the stored table, the information of the product name of the derivative product derived from a product corresponding to the information of the product name included in the received URL; (see paragraphs 9 (the resource description files may include documents which identify and describe product and company related web services), 40 (when an incoming query is received by the query handler, a table lookup function is performed by searching the cross-reference table for a row record or records which specify a set of universal product codes which include the code or codes specified by the query; if matching rows are found, the IP addresses found in the matching rows are returned to the query submitter))
generate a Web page in which the acquired information of the product name of the derivative product is described; and (see paragraphs 51 (a root directory named ‘upcinfo’ may be created on each registered computer, and subdirectory having a name which is the universal product code is created to hold the information concerning the product designated by that universal product code), 58 (if a manufacturer stores product information in a database, the product directories and the HTML and other data files which are to be made available can be rewritten automatically under program control as the information in the manufacturer’s database changes; alternatively, a request for a particular file, such as the web page designated ‘/upcinfo/product-code/info.html’ may be intercepted at the manufacturer’s serer and handled as a database query to which the server responds by dynamically writing an HTML response page using information in the manufacturer’s product database))
transmit, to a source of the terminal apparatus that accesses to the URL, the Web page in which the acquired information of the product name of the derivative product is described (see paragraphs 38 (the URL specifies the Internet resource which will make product information available for products for which the manufacturer wants to make information available)).
Claims 15 and 16 are method and CRM claims corresponding to claims 1 and 14 and are similarly rejected.

Regarding claim 12, Call discloses the invention of claim 11 as discussed above. Call further discloses wherein the URL that includes the information of the product name is described on an external medium, and the URL described on the external medium is accessed (see paragraph 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Call as applied to claim 11 above, and further in view of Jon (US 2011/0290871 A1; published Dec. 1, 2011).
Regarding claim 13, Call discloses the invention of claim 12 as discussed above. Call does not disclose wherein the URL that includes the information of the product name is described as a barcode on the external medium. However, Jon teaches scanning a barcode with a barcode reader, the barcode encoding a URL for a source of a product. See paragraph 49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Call to obtain the URL from a barcode. Doing so would enable a user to employ a mobile device enabled with a camera to search for competitive prices. Jon, paragraph 4.

Regarding claim 14, Call, in view of Jon, discloses the invention of claim 13 as discussed above. Call does not specifically disclose wherein, by capturing the barcode, the URL that includes the information of the product name is accessed. However, Jon teaches scanning a barcode with a barcode reader, the barcode encoding a URL for a source of a product. See paragraph 49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyun to obtain the URL from a barcode. Doing so would enable a user to employ a mobile device enabled with a camera to search for competitive prices. Jon, paragraph 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178